United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-40902
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

VALENTINE HERNANDEZ-HERNANDEZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-03-CR-189-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Valentine Hernandez-Hernandez (Hernandez) appeals his

sentence following his guilty-plea conviction for illegal reentry

into the United States following deportation, in violation of 8

U.S.C. § 1326.     Hernandez challenges a condition of supervised

release set forth in the written judgment that prohibits him from

possessing “any other dangerous weapon.”    Hernandez argues that

this provision must be deleted from the written judgment because

the district court did not mention the condition when it orally

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40902
                                -2-

pronounced sentence.   We find no error in the written judgment.

See United States v. Torres-Aguilar, 352 F.3d 934, 937-38 (5th

Cir. 2003).

     AFFIRMED.